—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered March 10, 1998, convicting defendant, after a jury trial, of burglary in the first degree (two counts) and attempted robbery in the first degree, and sentencing him to concurrent terms of 8 to 16 years, 8 to 16 years, and 4 to 8 years, unanimously affirmed.
Defendant’s challenge to the court’s jury charge on the elements of attempted robbery in the first degree is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that any error in these instructions was harmless in light of the evidence and the issues raised by defendant at trial.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.